DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, Species C2, and Species D1 in the reply filed on 07/21/2021 is acknowledged. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for forming a composite tread, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “34”, “64” and “90” in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “is made is silica” in line 3 should be written as –is made of silica— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 20-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the phrases “the first compound” in lines 2, 3, 4-5, and 6 lack sufficient antecedent basis because a first compound was never previously disclosed, only a first rubber. For the purposes of examination, the examiner assumes –the first rubber— in each instance. 
Regarding claim 12, the phrases “the second compound” in lines 3 and 6 lack sufficient antecedent basis because a second compound was never previously disclosed, only a second rubber. For the purposes of examination, the examiner assumes –the second rubber— in each instance. 
Claims 13-18 are indefinite by dependence on claim 12. 

Regarding claim 13, the phrases “the first compound” in lines 2 and 2 lack sufficient antecedent basis because a first compound was never previously disclosed, only a first rubber. For the purposes of examination, the examiner assumes –the first rubber— in each instance. 
Regarding claim 13, the phrases “the second compound” in lines 2-3 lack sufficient antecedent basis because a second compound was never previously disclosed, only a second rubber. For the purposes of examination, the examiner assumes –the second rubber—. 
Claims 14-18 are indefinite by dependence on claim 13. 

Regarding claim 14, the phrase “the second compound” in line 1 lacks sufficient antecedent basis because a second compound was never previously disclosed, only a second rubber. For the purposes of examination, the examiner assumes –the second rubber—. 

Regarding claim 15, the phrase “the second compound” in line 1 lacks sufficient antecedent basis because a second compound was never previously disclosed, only a second rubber. For the purposes of examination, the examiner assumes –the second rubber—. 

Regarding claim 16, the phrase “the second layer of compound” in line 1 lacks sufficient antecedent basis because a second layer of compound was never previously disclosed, only a second rubber. For the purposes of examination, the examiner assumes –the second rubber—.
Regarding claim 16, the phrase “the first layer of compound” in line 2 lacks sufficient antecedent basis because a first layer of compound was never previously disclosed, only a first rubber. For the purposes of examination, the examiner assumes –the first rubber—.



Regarding claim 21, the phrase “the ratio” in line 1 lacks sufficient antecedent basis. 

Regarding claim 24, the phrase “wherein the tread has one or more tread or ribs” in line 1 is unclear. It is unclear how the tread can have a tread or treads. Does Applicant intend instead that the tread has one or more tread features, like blocks or grooves, or ribs? For the purposes of examination, the examiner assumes it could be any sort of tread feature, such as blocks, grooves, sipes, etc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura (US 2015/0090381) (of record).

Regarding claim 19, Shimomura discloses a tire having a tread (Fig. 1: 3), wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip (Figs. 3-4) of a first (Figs. 1, 6: 21) and second rubber compound (Figs. 1, 6: 22) ([0011], [0043], [0065]), wherein the second compound is different than the first compound and selected for a desired property ([0011], [0020], [0061]), wherein a portion of the tread has a gradient of the first compound (Fig. 6: 21) to the second compound (Fig. 6: 22) ([0061]).
The examiner notes that the claim limitation “wherein the second compound is … selected for a desired property” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Shimomura, as discussed in the detailed rejection above, discloses a tire comprising the tread structure as claimed, thereby, the second compound is capable of being selected for a desired property. Moreover, the claim limitation is so broad that the second compound may be selected for any possible or conceivable property imaginable. 

Regarding claim 20, Shimomura further discloses that the gradient is formed by gradually increasing a ratio of the second compound to the first compound (Figs. 3, 6) ([0063]-[0064], [0066]-[0068]).

Regarding claim 21, Shimomura further discloses that a ratio of the first compound to the second compound of the coextruded strip varies in the axial direction (Fig. 6) ([0063]-[0064], [0066]-[0068]).


The examiner notes that the claim limitation “the coextruded strips are aligned with the radial direction” is very broad. The coextruded strips were not provided with a claimed structure or orientation during winding and thus when winding the strips circumferentially and axially they will also necessarily be wound so as to be aligned with the radial direction. 

Regarding claim 23, Shimomura further discloses that a first lateral edge is formed from spirally winding a continuous coextruded strip of approximately 100% of the first compound (Fig. 6: 21 on “in” side) ([0061]), which falls within the claimed range of 91% to 100%. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. 
The examiner notes that the first lateral edge is formed from spirally winding the continuous strip of 90-99% of the first rubber and 1-10% of the first rubber, thereby requiring that it is formed from 91% to 100% of the first rubber only since the second rubber is not listed as being required. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US 2015/0090381) (of record) as applied to claim 19 above, and further in view of Tawara (JP 2005-008072, see machine translation).

Regarding claim 24, Shimomura does not expressly recite that the tread has one or more tread features or ribs formed of 40-60% of the first compound and 60-40% of the second compound.
. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (US 2015/0090381) (of record) as applied to claim 19 above.

Regarding claim 25, Shimomura further discloses that the strips are overlapped with each other (Figs. 1-2, 5-6). While Shimomura does not expressly recite the angle at which the strips are applied, because the strips are overlapping they must necessarily be applied at an angle. While Shimomura does . 

Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nonaka (JP 2006-168564, see machine translation).

Regarding claim 19, Nonaka discloses a tire having a tread (Fig. 1: 14), wherein the tread is formed from a first (Fig. 1: 12) and second rubber compound (Fig. 1: 22), wherein the second rubber has a smaller elastic modulus than the first rubber (i.e. the second compound is different than the first compound and selected for a desired property) ([0020]), wherein a portion of the tread has a gradient of the first compound to the second compound (Fig. 1: see transitions in tread 14 from first rubber 12 to second rubber 22).
The examiner notes that the claim limitation “wherein the second compound is … selected for a desired property” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in structural difference between the claimed invention and the prior art because Nonaka, as discussed in the detailed rejection above, discloses a tire comprising the tread structure as claimed, thereby, the second compound is capable of being selected for a desired property. Moreover, the claim limitation is so broad that the second compound may be selected for any possible or conceivable property imaginable. 
The examiner notes that the claim limitations “wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber compound” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability 

Regarding claim 25, Nonaka further discloses that the strips forming the first and second rubber compounds are overlapped with each other (Fig. 1) and applied at an angle in the range of 30-60 degrees ([0016]-[0017]), which falls within and overlaps with the claimed range of 30-45 degrees. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the strips.  

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) as applied to claim 19 above, and further in view of Matsuda (JP 2008-024222, see machine translation).

Regarding claims 20-22, Nonaka does not expressly recite that the gradient is formed by gradually increasing a ratio of the second compound to the first compound, that a ratio of the first compound to 
Matsuda teaches a tire having a tread (Fig. 1: 1) ([0009]), similar to Nonaka, wherein the tread is formed from a first (Fig. 1: 14b) and second rubber compound (Fig. 1: 14a), wherein the second compound is different than the first compound and selected for a desired property ([0014]), wherein a portion of the tread (Fig. 1: 1) has a gradient of the first compound (Fig. 1: 14b) to the second compound (Fig 1: 14a) ([0014]). Matsuda teaches that the gradient is formed by gradually increasing a ratio of the second compound (Fig. 1: 14a) to the first compound (Fig. 1: 14b) ([0014], [0016], [0022]). Matsuda further teaches that a ratio of the first compound (Fig. 1: 14b) to the second compound (Fig. 1: 14a) of the coextruded strip varies in the axial direction ([0014], [0016], [0022]). In this manner, there are materials with excellent dry steering stability and wet steering stability laminated to form the tread portion ([0014], [0016]). Matsuda further teaches that the first (Fig. 1: 14b) and second compounds (Fig. 1: 14a) are aligned with the radial direction, and thereby the coextruded strips must also be aligned with the radial direction so as to provide such a final tire tread structure. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Nonaka in order to provide that the gradient is formed by gradually increasing a ratio of the second compound to the first compound, that a ratio of the first compound to the second compound of the coextruded strip varies in the axial direction, and that the coextruded strips are aligned with the radial direction so as to provide the tread with excellent dry steering stability and wet steering stability, as taught by Matsuda. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) as applied to claim 19 above.


The examiner notes that the first lateral edge is formed from spirally winding the continuous strip of 90-99% of the first compound and 1-10% of the first compound, thereby requiring that it is formed from 91% to 100% of the first compound only since the second compound is not listed as being required. 
The examiner further notes that the claim limitations “a first lateral edge is formed from spirally winding a continuous coextruded strip” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a first lateral edge of 90-99% of the first compound and 1-10% of the first compound). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. One of ordinary skill in the art at the time of the claimed invention would have found it obvious .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) as applied to claim 19 above, and further in view of Tawara (JP 2005-008072, see machine translation).

Regarding claim 24, Nonaka does not expressly recite that the tread has one or more tread features or ribs formed of 40-60% of the first compound and 60-40% of the second compound.
Tawara teaches a pneumatic tire which is particularly suitable as a winter tire and improves the performance on ice without impairing steering stability on snow and ice roads by improving a cap rubber portion of a tread rubber ([0001]), wherein the tread comprises a first rubber (Fig. 1: 14A) and a second rubber (Fig. 1: 14B) that are different from each other ([0011], [0018], [0023]). Moreover, in order to further enhance the performance on ice, it is preferable to set the width (Fig. 1: Wa) of the first rubber layer (Fig. 1: 14A) larger than the width (Fig. 1: Wb) of the second rubber layer (Fig .1: 14B) ([0030]). In other words, the widths, and thereby the percentages of the first and second rubbers in each tread rib is considered to be a result effective variable that could be varied so as to further enhance the performance on ice. While Tawara does not explicitly disclose the value for the percentage of the first and second compounds in a tread rib, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said percentages. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the percentages of the first and second rubbers in a tread rib in order to further enhance the performance of the tread on ice. . 

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (JP 2006-168564, see machine translation) and Nobuchika et al. (US 2007/0017615).

Regarding claim 12, Nonaka discloses tire having a tread (Fig. 1: 14), wherein the tread is formed from a first (Fig. 1: 12) and second rubber (Fig. 1: 22), and the second rubber has a smaller elastic modulus than the first rubber (i.e. the second rubber is different than the first rubber) ([0020]), wherein the tread has a first lateral edge formed of approximately 90% to 100% of the first rubber (Fig. 1: see left edge of tread 14 formed of almost entirely first rubber 12), which falls within and overlaps with the claimed range of 91% to 100%. Nonaka further discloses the tread has a second lateral edge formed of approximately 50% of the first rubber and approximately 50% of the second rubber (Fig. 1: see right edge of tread 14 formed approximately by half of the first rubber 12 and half of the first rubber 22), which falls within and overlaps with the claimed ranges of 40-60% of the first rubber and 60-40% of the second rubber. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second rubbers in the first and second lateral edges. 
However, Nonaka does not expressly recite that the first rubber is made of silica.
Nobuchika teaches making a rubber tire component by winding at least one unvulcanized rubber tape, wherein the unvulcanized rubber tape is a hybrid rubber tape made of a high-performance rubber 
The examiner notes that the first lateral edge is formed from spirally winding the continuous strip of 90-99% of the first rubber and 1-10% of the first rubber, thereby requiring that it is formed from 91% to 100% of the first rubber only since the second rubber is not listed as being required. 
The examiner notes that the claim limitations “wherein the tread is formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber” and “wherein the tread has a first lateral edge formed from spirally winding a continuous strip” are product-by-process limitations wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a tread formed from a first and second rubber; and a tread having a first lateral edge of 90-99% of the first rubber and 1-10% of the first rubber). Moreover, case law holds that where the claimed and prior art products are identical or 
Optionally, it is nevertheless generally known in the tire art to provide the tread so as to be formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber. For instance, Nobuchika teaches a tire component that is formed by winding a hybrid rubber tape (i.e. continuous spiral winding of a coextruded dual layer strip of a first and second rubber) a large number of times ([0024], [0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found have found it obvious to optionally modify Nonaka in order to provide the tread so as to be formed from a continuous spiral winding of a coextruded dual layer strip of a first and second rubber as is a generally known method in the tire art, as taught by Nobuchika.

Regarding claim 13, Nobuchika further teaches that the tire tread has ribs (Fig. 12) formed of the wound coextruded dual layer strip (Fig. 12: T). Nobuchika also teaches that one end of the tread may be formed from only a first rubber (Fig. 15: 20) ([0077]-[0078]), while a central portion of the tread may be formed of a gradient of the first rubber to the second rubber (Fig. 15: T) ([0078]). Accordingly, a rib formed at the tread edge will necessarily be formed of 100% of the first rubber, which falls within and overlaps with the claimed range of 90-100%, and a second rib in the central portion of the tread will necessarily be formed of a gradient of the first rubber to the second rubber. As the high-performance rubber composition RH (i.e. first rubber) is increased in the volume percentage of the whole, the improvements by the high-performance rubber composition RH can be maximized ([0080]). One of ordinary skill in the 

Regarding claims 14-15, Nonaka further discloses that the elastic modulus between the first and second rubbers differ ([0008], [0011], [0013]). The first rubber having a high elastic modulus plays a role of appropriately transmitting the driving force and the steering force to the road surface, and the second rubber having a low elastic modulus and a low heat generation serves to suppress the rolling resistance ([0014]). Moreover, Nobuchika teaches that the elasticity and hardness (i.e. stiffness) of the rubbers can be adjusted so as to affect various performance properties and characteristics of the tread ([0034]). In other words, properties such as the hardness, stiffness, elastic modulus and the like, such as the shear storage modulus, are considered to be result effective variables that can be varied to affect the performance of the tread. While Nonaka and Nobuchika do not explicitly disclose the value for the shear storage modulus G’ of the second rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said modulus. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). 

Regarding claim 16, Nonaka discloses that the second rubber may have a thinner gauge (Fig. 1: 22, t2) than the first rubber (Fig. 1: 12, t1) ([0021]-[0022]).

Regarding claims 17-18, Nobuchika further teaches that the continuous coextruded strip may be a flattened rectangle, oval, flat triangle, and aside from these shapes, various shapes (e.g. rhombus, circle, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749